Citation Nr: 1434014	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-31 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.   

3.  Entitlement to service connection for a psychiatric disorder to include major depression, schizophrenia, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The appellant served on active duty from October 1979 to March 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009  rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2011, the Board  reopened the claims of entitlement to service connection for psychiatric and hearing loss disabilities.  The Board then remanded all claims for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant's service personnel records are of record, but his service treatment records are unavailable.  The United States Court of Appeals for Veterans Claims  has held that in cases where records once in the hands of the government are unavailable VA has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

For the claims of entitlement to service connection for left and right ear hearing loss disability and tinnitus, the July 2011 VA audiometric examination report discusses a May 2011 VA audiometric report from the West Los Angeles VA Medical Center which exists but has not been incorporated into the record to date.  VA medical records are constructively of record and must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).  

For the claim of entitlement to service connection for a psychiatric disorder, service personnel records note the appellant was arrested, charged, or cited for shoplifting before service in 1973 and for being drunk in public before service in June 1979.  During service, he was absent without leave on multiple occasions and ultimately he was separated from the service for failing to meet acceptable standards required of enlisted personnel.  The personnel records show that the appellant was apathetic, that he did not respond to counseling, and could not perform his duties due to an apparent inability to comprehend basic instructions.  

Post-service, there have been a number of psychiatric diagnoses over the years, with the first documented treatment being in March 1985, when adjustment disorder was diagnosed following a conviction for abusing a child in 1983.  At the time of his  treatment in 1985, the appellant discussed being abused himself as a child by an uncle, sadness over losing custody of his own child, and his own guilt over having abused his girlfriend's son.  At the time, a detailed mental status examination was conducted and it revealed no psychotic trends.  In March 1990, the appellant was felt to have adjustment disorder.  In October 1990, alcohol and substance abuse and personality disorder were diagnosed.  

In November 1991, the appellant was experiencing psychotic symptoms, and schizoaffective disorder was diagnosed.  

In June 2011, the appellant was assessed as suffering from posttraumatic stress disorder.  

A February 2012 letter from a VA social worker indicates that the appellant had four sessions beginning in November 2010 and had screened positive for posttraumatic stress disorder like symptoms.  At that time he reported military sexual trauma and poly-substance abuse.  

The Board remanded the case in June 2011 in an effort to adequately develop the record.  

In June 2011 the appellant was diagnosed with schizophrenia, rule out posttraumatic stress disorder, and cocaine and methamphetamine abuse. 

A VA examiner examined the appellant in July 2011 and indicated that diagnoses of major depressive disorder, polysubstance dependence, and posttraumatic stress disorder were warranted under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV).  The examiner rendered some nexus opinions but afterwards additional treatment records dating from December 1991 to October 2010 were received.  Notably, the July 2011 examiner did not mention any of the evidence contained in the early post-service treatment records in the rationale for the opinion rendered.  Indeed, there is no mention of any of the post-service treatment records prior to 2001 in the examiner's report, and the mention of the 2001 treatment was due to the appellant incorrectly reporting it to the examiner as the first treatment he had had.  Accordingly, the Board concludes that the examination is inadequate for rating purposes and that another VA examination is required.  

It is essential that, both in the examination and evaluation, each disability be viewed in relation to its history.  See 38 C.F.R. § 4.1 (2013).  Medical examinations generally should "take into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124  (1991).  The fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination which takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); see also 38 C.F.R. § 3.326 (2013); VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner must review a claimant's prior medical records when such a review is necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions).

Finally, given the appellant's claim of entitlement to service connection for posttraumatic stress disorder due to military sexual trauma the claimant must be provided notice that he may submit supporting evidence from sources other than his service records to corroborate his account of in-service stressor incidents.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually-transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: A request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Subsection 17 (Dec. 13, 2005); 38 C.F.R. § 3.304(f)(3) .

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the appellant is provided notice consistent with the requirements of 38 C.F.R. § 3.304(f)(3) and Patton v. West, 12 Vet. App. 272, 280 (1999).

2.  Make arrangements to obtain all additional VA medical records of treatment which the appellant has received for any diagnosed psychiatric disorder, hearing loss and/or tinnitus.  This specifically includes the May 2011 West Lost Angeles VA audiological evaluation report.   If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Thereafter, schedule the appellant for a VA psychiatric examination.  Provide the examiner with access to the claims file, Virtual VA file, VBMS file and a copy of this remand for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  

The examiner must diagnose any psychiatric disorder which may be present, and explain how the criteria for each diagnosis were met to include the evidence used to reach that diagnosis.  

For each diagnosed psychiatric disorder the examiner must opine whether it is at least as likely as not (a probability of at least 50 percent) that the disorder had is onset during active service or is related to any in-service finding or event.  In rendering this opinion, the records contained in the appellant's claims files must be carefully considered.  This includes his service personnel records; his March 1985, August 1990, and November 1991 treatment records; and the statements the claimant has made over the years.  If evidence from someone other than the appellant corroborates the claimant's assertions of in-service personal assaults, that evidence must be identified and the reasons why the examiner feels it corroborates such assertions should be explained in detail.  

The examiner must provide a comprehensive report including a fully reasoned rationale for any and all conclusions reached.

4.  The AOJ must notify the appellant that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 , 3.655 (2013).  In the event that the appellant does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The RO must ensure that each examiner documented their consideration of Virtual VA and VBMS records.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

6.  Then, after undertaking any additional action necessary, readjudicate the appellant's pending claims in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



